 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, # 204
     Sacramento, CA. 95814
 3
     (916) 444-3994
 4
     jmanninglaw@yahoo.com

 5   Attorney for Defendant
     SHANE BRAYTON
 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,             )   No. CR-S-13-406 GEB
                                           )
11          Plaintiff,                     )
                                           )   STIPULATION REGARDING
12   v.                                    )   EXCLUDABLE TIME PERIODS
                                           )   UNDER SPEEDY TRIAL ACT;
13                                         )   [PROPOSED] FINDINGS AND ORDER
                                           )
14                                         )
     SHANE BRAYTON,                        )   Date:    October 4, 2019
15                                         )   Time:    9:00 a.m.
            Defendant.                     )   Judge:   Hon. Garland E. Burrell, Jr.
16                                         )
                                           )
17

18

19          The United States of America through its undersigned counsel,
20
     Timothy H. Delgado, Assistant United States Attorney, together with
21
     counsel for defendant Shane Brayton, John R. Manning, Esq., hereby
22
     stipulate the following:
23
          1. By previous order, this matter was set for status conference on
24
     September 13, 2019.
25

26
          2. Due to the court’s unavailability on September 13, 2019, the

27   defendant now moves to continue the status conference until October 4,

28   2019 and to exclude time between September 13, 2019 and October 4,



                                           1
     2019 under the Local Code T-4 (to allow defense counsel time to
 1
     prepare).
 2

 3     3. The parties agree and stipulate, and request the Court find the

 4   following:

 5        a.     The Parties in this matter have met and discussed resolution
 6             in this matter on numerous occasions and in great detail.    The
 7
               parties are, in fact, very near resolution (the parties are
 8
               cautiously optimistic the defendant will enter a change of
 9
               plea on/at the hearing date requested herein).   However,
10
               counsel for Mr. Brayton and counsel for the government have
11
               some additional research to complete prior to the change of
12
               plea.
13

14
          b. Counsel for the defendant believes the failure to grant a

15             continuance in this case would deny defense counsel reasonable

16             time necessary for effective preparation, taking into account

17             the exercise of due diligence.
18        c. The Government does not object to the continuance.
19
          d. Based on the above-stated findings, the ends of justice served
20
               by granting the requested continuance outweigh the best
21
               interests of the public and the defendant in a speedy trial
22
               within the original date prescribed by the Speedy Trial Act.
23
          e. For the purpose of computing time under the Speedy Trial Act,
24
               18 United States Code Section 3161(h)(7)(A) within which trial
25

26             must commence, the time period of September 13, 2019 to

27             October 4, 2019, inclusive, is deemed excludable pursuant to

28             18 United States Code Section 3161(h)(7)(A) ) and (B)(ii) and



                                          2
              (iv), corresponding to Local Code T-4 because it results from
 1
              a continuance granted by the Court at defendant's request on
 2

 3
              the basis of the Court’s finding that the ends of justice

 4            served by taking such action outweigh the best interest of the

 5            public and the defendant in a speedy trial.

 6     4. Nothing in this stipulation and order shall preclude a finding
 7
     that other provisions of the Speedy Trial Act dictate that additional
 8
     time periods are excludable from the period within which a trial must
 9
     commence.
10
       IT IS SO STIPULATED.
11

12   Dated:   September 12, 2019                    /s/ John R. Manning
                                                    JOHN R. MANNING
13
                                                    Attorney for Defendant
14
                                                    Shane Brayton

15
     Dated:   September 12, 2019                    McGregor W. Scott
16                                                  United States Attorney

17                                            by:   /s/ Timothy H. Delgado
                                                    TIMOTHY H. DELGADO
18                                                  Assistant U.S. Attorney
19

20

21                                    ORDER
22
     IT IS SO FOUND AND ORDERED.
23
     Dated:   September 12, 2019
24

25

26

27

28




                                        3
